Exhibit 10.2

GUARANTY

FOR VALUE RECEIVED, and in consideration of any loan or other financial
accommodation heretofore or hereafter at any time made or granted to FLOTEK
INDUSTRIES, INC., a Delaware corporation (“Holdings”), FLOTEK INDUSTRIES, INC.,
a Delaware corporation (“Holdings”), CESI CHEMICAL, INC., an Oklahoma
corporation (“CESI Chemical”), CESI MANUFACTURING, LLC, an Oklahoma limited
liability company (“CESI Manufacturing”), MATERIAL TRANSLOGISTICS, INC., a Texas
corporation (“MTI”), SOONER ENERGY SERVICES, LLC, an Oklahoma limited liability
company (“Sooner Energy”), TELEDRIFT COMPANY, a Delaware corporation
(“Teledrift”), TURBECO, INC., a Texas corporation (“Turbeco”; and together with
Holdings, CESI Chemical, CESI Manufacturing, MTI, Sooner Energy and Teledrift,
individually, each a “Borrower” and jointly and severally, the “Borrowers”), by
the Lenders (as defined in the Credit Agreement hereinafter defined) and by PNC
BANK, NATIONAL ASSOCIATION (“PNC”), as agent for itself and as agent for the
other Lenders (PNC, together with its successors and assigns in such capacity,
“Agent”), each of the direct or indirect subsidiaries of Holdings identified on
the signature pages hereof (individually, each a “Guarantor” and collectively,
jointly and severally, the “Guarantors”) hereby agree as of September 23, 2011
as follows:

1. Guaranty of Obligations. Each Guarantor unconditionally, absolutely,
irrevocably, jointly and severally guarantees the full and prompt payment and
performance when due, whether at stated maturity, by required prepayment,
declaration, demand, acceleration or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C., 88 362(a)), and at all times thereafter, of all
obligations of each Borrower to Agent for the benefit of the Lenders, howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, or now or hereafter existing or due or to become due, including,
without limitation, all Obligations under or in connection with (and as defined
in) that certain Revolving Credit and Security Agreement, dated on or about the
date hereof, by and among Borrowers, each of the financial institutions from
time to time party thereto (individually, each a “Lender” and collectively, the
“Lenders” and Agent (as hereafter amended, amended and restated, supplemented,
joined, extended and/or otherwise modified from time to time, the “Credit
Agreement”) and each of the documents, instruments and agreements executed and
delivered in connection therewith, as each may be modified, increased, amended,
supplemented or replaced from time to time (all such obligations are herein
referred to, collectively, as the “Liabilities”, and all documents evidencing or
securing any of the Liabilities, including without limitation, the Credit
Agreement and Other Documents, are herein referred to, collectively, as the
“Loan Documents”). Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Credit Agreement. This Guaranty (this
“Guaranty”) is a guaranty of payment and performance when due and not of
collection.

In the event of any default by any Borrower in making payment when due (whether
at stated maturity, by required prepayment, declaration, demand, acceleration,
or otherwise) of, or default by any Borrower in performance of, any of the
Liabilities, including but not limited to an Event of Default under the Credit
Agreement (as defined therein), each Guarantor agrees on demand by Agent to pay
and perform all of the Liabilities as are then or thereafter become due and
owing or are to be performed under the terms of the Loan Documents. Guarantors
further agree to pay all expenses (including, without limitation, reasonable
attorneys’ fees and expenses) paid or incurred by Agent in endeavoring to
collect the Liabilities, or any part thereof, and in enforcing this Guaranty
(collectively, “Enforcement Costs”).



--------------------------------------------------------------------------------

2. Continuing Nature of Guaranty and Liabilities. Except pursuant to the
conditions of Paragraph 4 below, this Guaranty shall be continuing and shall not
be discharged, impaired or affected by:

a. the insolvency of any Guarantor or the payment in full of all of the
Liabilities at any time or from time to time prior to termination of the Credit
Agreement and all other Loan Documents and the full and final release and
discharge of all obligations of all parties thereunder;

b. the power or authority or lack thereof of any Borrower to incur the
Liabilities;

c. the validity or invalidity of any of the Loan Documents or the documents
securing the same;

d. the existence or non-existence of any Borrower as a legal entity;

e. any transfer by any Borrower of all or any part of any Collateral in which
Agent, for the benefit of the Lenders, has been granted a lien or security
interest pursuant to the Loan Documents;

f. any statute of limitations affecting the liability of any Guarantor under
this Guaranty or the Loan Documents or the ability of Agent to enforce this
Guaranty or any provision of the Loan Documents; or

g. any right of offset, counterclaim or defense of any Guarantor whatsoever
(other than payment in part or in full and performance in full of all of the
Liabilities after the termination of the Credit Agreement in accordance with the
terms of the Loan Documents), including, without limitation, those which have
been waived by Guarantors pursuant to Paragraphs 6 and 8 hereof.

3. Insolvency of any Borrower or Guarantors. Without limiting the generality of
any other provision hereof, each Guarantor agrees that, in the event of the
dissolution or insolvency of any Borrower or any Guarantor or the inability of
any Borrower or any Guarantor to pay its respective debts as they mature, or an
assignment by any Borrower or any Guarantor for the benefit of creditors, or the
institution of any proceeding by or against any Borrower or any Guarantor
alleging that such Borrower or such Guarantor is insolvent or unable to pay its
respective debts as they mature and in the case of any proceeding against any
Borrower or any Guarantor, such proceeding is not dismissed within thirty
(30) days, Guarantors will pay to Agent forthwith the full amount which would be
payable hereunder by Guarantors if all of the Liabilities were then due and
payable, whether or not such event occurs at a time when any of the Liabilities
are otherwise due and payable.

 

2



--------------------------------------------------------------------------------

4. Payment of the Liabilities. Any amounts received by Agent from whatever
source on account of the Liabilities may be applied by Agent toward the payment
of such of the Liabilities, and in such order of application, as provided in the
Credit Agreement, and notwithstanding any payments made by or for the account of
Guarantor pursuant to this Guaranty.

Each Guarantor agrees that, if at any time all or any part of any payment
theretofore applied by Agent to any of the Liabilities is or must be rescinded
or returned by Agent for any reason whatsoever (including, without limitation,
the insolvency, bankruptcy or reorganization of any Borrower), such Liabilities
shall, for the purposes of this Guaranty and to the extent that such payment is
or must be rescinded or returned, be deemed to have continued in existence
notwithstanding such application by Agent, and this Guaranty shall continue to
be effective or be reinstated, as the case may be, as to such Liabilities, all
as though such application by Agent had not been made.

5. Permitted Actions of Agent. Agent may from time to time, in its sole
discretion and without notice to any Guarantor, take any or all of the following
actions:

a. retain or obtain a security interest in any assets of any Borrower or any
third party to secure any of the Liabilities or any obligations of any Guarantor
hereunder;

b. retain or obtain the primary or secondary obligation of any obligor or
obligors, in addition to Guarantors, with respect to any of the Liabilities;

c. extend or renew for one or more periods (whether or not longer than the
original period), alter, exchange or increase any of the Liabilities;

d. waive, ignore or forbear from taking action or otherwise exercising any of
its default rights or remedies with respect to any default by any Borrower under
the Loan Documents;

e. release, waive or compromise any obligation of any Guarantor hereunder or any
obligation of any nature of any other obligor primarily or secondarily obligated
with respect to any of the Liabilities, without notice to any other obligor or
any other guarantor;

f. release its security interest in, or surrender, release or permit any
substitution or exchange for, all or any part of any collateral, including, but
not limited to the Collateral, now or hereafter securing any of the Liabilities
or any obligation hereunder, or extend or renew for one or more periods (whether
or not longer than the original period) or release, waive, compromise, alter or
exchange any obligations of any nature of any obligor with respect to any such
property;

g. demand payment or performance of any of the Liabilities which are due and
owing from Guarantors at any time or from time to time, whether or not Agent
shall have exercised any of its rights or remedies with respect to any property
securing any of the Liabilities or any obligation hereunder, or proceeded
against any other obligor primarily or secondarily liable for payment or
performance of any of the Liabilities; and

 

3



--------------------------------------------------------------------------------

h. exercise or refrain from exercising any rights under the Loan Documents
against any Borrower or other Person or otherwise act or refrain from acting.

6. Specific Waivers. Without limiting the generality of any other provision of
this Guaranty, each Guarantor hereby expressly waives:

a. notice of the acceptance by Agent of this Guaranty;

b. notice of the existence, creation, payment, nonpayment, performance or
nonperformance of all or any of the Liabilities;

c. presentment, demand, notice of dishonor, protest, notice of protest, notice
of intent to accelerate, notice of acceleration, and all other notices
whatsoever with respect to the payment or performance of the Liabilities or the
amount thereof or any payment or performance by Guarantors hereunder;

d. all diligence in collection or protection of or realization upon the
Liabilities or any thereof, any obligation hereunder or any security for or
guaranty of any of the foregoing;

e. any right to direct or affect the manner or timing of Agent’s enforcement of
its rights or remedies;

f. any defense, right of set-off or other claim whatsoever (other than payment
in full and performance in full of all of the Liabilities after any termination
of the Credit Agreement in accordance with the terms of the Loan Documents) that
any Borrower or any third party may or might have to the payment or performance
of the Liabilities;

g. any and all defenses which would otherwise arise upon the occurrence of any
event or contingency described in Paragraph 1 hereof or upon the taking of any
action by Agent permitted hereunder;

h. any defense, right of set-off, claim or counterclaim whatsoever (other than
payment and performance in full or part of all of the Liabilities after any
termination of the Credit Agreement in accordance with the terms of the Loan
Documents), and any and all other rights, benefits, protections and other
defenses which such Guarantor may have, against Agent or any Lender now or at
any time hereafter, to full payment or performance of the Liabilities pursuant
to the terms of this Guaranty; and

i. all other principles or provisions of law, if any, that conflict with the
terms of this Guaranty, including, without limitation, the effect of any
circumstances that may or might constitute a legal or equitable discharge of a
guarantor or surety.

7. Irrevocability. Each Guarantor hereby further waives all rights to revoke
this Guaranty at any time, and all rights to revoke any agreement executed by
such Guarantor at any time to secure the payment and performance of such
Guarantor’s obligations under this Guaranty, including, without limitation, the
Loan Documents.

 

4



--------------------------------------------------------------------------------

8. Waiver of Subrogation and Certain Other Rights. Prior to the satisfaction in
full of all Liabilities (other than indemnification and other contingent
Obligations, in each case not yet due and payable or in respect of which no
assertion of liability and no claim or demand for payment has been made), each
Guarantor hereby waives and shall have no right of subrogation, reimbursement,
exoneration, contribution or indemnity against any Borrower or any other
guarantor for any reason, including but not limited to, by reason of any
payments made or acts performed by each Guarantor in compliance with the
obligations of such Guarantor hereunder or any actions taken by Agent pursuant
to this Guaranty or pursuant to the Loan Documents.

Each Guarantor agrees that nothing contained in this Guaranty shall prevent
Agent from suing to collect on the Liabilities or from exercising concurrently
or successively any rights available to it at law and/or in equity or under any
of the Loan Documents, and that the exercise of any of the aforesaid rights
shall not constitute a legal or equitable discharge of Guarantors. Each
Guarantor hereby authorizes and empowers Agent to exercise, in its sole
discretion, any rights and remedies, or any combination thereof, which may then
be available, since it is the intent and purpose of each Guarantor that the
obligations hereunder shall be absolute, independent and unconditional under any
and all circumstances.

Notwithstanding any foreclosure of the lien of any security agreement with
respect to any or all of any personal property secured thereby, whether by the
exercise of the power of sale contained therein, by an action for judicial
foreclosure, or by the acceptance of possession of any other collateral in lieu
of foreclosure, each Guarantor shall remain bound under this Guaranty. Without
limiting the generality of the foregoing:

Each Guarantor specifically agrees that upon an Event of Default under and as
defined in the Credit Agreement, Agent may elect to non-judicially or judicially
foreclose against any personal property, including but not limited to its rights
under that certain Security Agreement executed by the Guarantors in favor of
Agent, dated as of the date hereof and any other document executed by a
Guarantor as security for this Guaranty or exercise any other remedy against any
Borrower, any security for the Liabilities or any other guarantor, even if the
effect of that action is to deprive Guarantors of the right to collect
reimbursement from the applicable third party for any sums paid to Agent
hereunder.

9. Covenants. Each Guarantor agrees that it shall take all action necessary to
permit or enable each Borrower to comply with such Borrower’s obligations under
Articles V, VI and VII of the Credit Agreement. Except as permitted under the
Loan Documents, no Guarantor shall, until (a) indefeasible repayment in full in
cash of the Obligations (other than indemnification and other contingent
Obligations, in each case not yet due and payable or in respect of which no
assertion of liability and no claim or demand for payment has been made),
(b) the termination of the Credit Agreement and (c) all Letters of Credit issued
under the Credit Agreement have expired, terminated or been fully collateralized
in cash in an amount and manner satisfactory to Agent, accept any payment or
other transfer of assets or funds from any Borrower, including without
limitation, the payment of any management, consulting or similar fees.

 

5



--------------------------------------------------------------------------------

10. Subordination. Each Guarantor hereby subordinates any and all indebtedness
of each Borrower to Guarantors to the full and prompt payment and performance of
all of the Liabilities. Each Guarantor agrees that Agent shall be entitled to
receive payment of all Liabilities prior to such Guarantor’s receipt of payment
of any amount of any indebtedness of any Borrower to any Guarantor. Any payments
on such indebtedness to Guarantors, if Agent so requests, shall be collected,
enforced and received by Guarantors, in trust, as trustee for Agent and shall be
paid over to Agent on account of the Liabilities, but without reducing or
affecting in any manner the liability of Guarantors under the other provisions
of this Guaranty. Agent is authorized and empowered, but not obligated, in its
sole discretion, (a) in the name of Guarantors, to collect and enforce, and to
submit claims in respect of, indebtedness of any Borrower to any Guarantor and
to apply any amounts received thereon to the Liabilities, and (b) to require
each Guarantor (i) to collect and enforce, and to submit claims in respect of,
any indebtedness of any Borrower to any Guarantor, and (ii) to pay any amounts
received on such indebtedness to Agent for application to the Liabilities.

11. Assignment of Agent’s Rights. Agent may, from time to time, without notice
to any Guarantor, assign or transfer any or all of the Liabilities or any
interest therein and, notwithstanding any such assignment or transfer of the
Liabilities or any subsequent assignment or transfer thereof, the Liabilities
shall be and remain the Liabilities for the purpose of this Guaranty. Each and
every immediate and successive assignee or transferee of any of the Liabilities
or of any interest therein shall, to the extent of such party’s interest in the
Liabilities, be entitled to the benefits of this Guaranty to the same extent as
if such assignee or transferee were Agent; provided, however, that unless Agent
shall otherwise consent in writing, Agent shall have an unimpaired right, prior
and superior to that of any such assignee or transferee, to enforce this
Guaranty for its own benefit as to those of the Liabilities which Agent has not
assigned or transferred.

12. Indulgences Not Waivers. No delay in the exercise of any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by Agent of
any right or remedy shall preclude other or further exercise thereof or the
exercise of any other right or remedy; nor shall any modification or waiver of
any of the provisions of this Guaranty be binding upon Agent, except as
expressly set forth in a writing duly signed and delivered by Agent. No action
of Agent permitted hereunder shall in any way affect or impair the rights of
Agent or the obligations of any Guarantor under this Guaranty.

13. Financial Condition of Borrowers. Each Guarantor represents and warrants
that it is fully aware of the financial condition of each Borrower, and
Guarantor delivers this Guaranty based solely upon its own independent
investigation of such Borrower’s financial condition and in no part upon any
representation or statement of Agent with respect thereto. Each Guarantor
further represents and warrants that it is in a position to and hereby does
assume full responsibility for obtaining such additional information concerning
each Borrower’s financial condition as Guarantors may deem material to its
obligations hereunder, and no Guarantor is relying upon, nor expecting Agent to
furnish it any information in Agent’s possession concerning such Borrower’s
financial condition or concerning any circumstances bearing on the existence or
creation, or the risk of nonpayment or nonperformance of the Liabilities.

 

6



--------------------------------------------------------------------------------

Each Guarantor hereby waives any duty on the part of Agent to disclose to
Guarantors any facts it may now or hereafter know about any Borrower, regardless
of whether Agent has reason to believe that any such facts materially increase
the risk beyond that which Guarantors intends to assume, or has reason to
believe that such facts are unknown to Guarantors.

Each Guarantor hereby knowingly accepts the full range of risk encompassed
within a contract of “Guaranty” which includes, without limitation, the
possibility that any Borrower will contract for additional indebtedness for
which Guarantors may be liable hereunder after such Borrower’s financial
condition or ability to pay its lawful debts when they fall due has
deteriorated.

14. Representations and Warranties. Each Guarantor individually represents and
warrants to Agent that each of the following statements is accurate and complete
as of the date of this Guaranty:

a. Each Guarantor is duly organized or formed, as applicable, and in good
standing under the laws of each jurisdiction in which such Guarantor is
incorporated or formed, as the case may be, and is duly qualified and in good
standing in each jurisdiction where the nature of its business or properties
requires such qualification, except where the failure to so qualify could
reasonably be expected to have a Material Adverse Effect. A “Material Adverse
Effect” shall mean, as to any Guarantor, a material adverse effect on (a) the
financial condition, results of operations, assets, business or properties of
such Guarantor, (b) such Guarantor’s ability to duly and punctually pay or
perform the Liabilities and Obligations in accordance with the terms thereof,
(c) such Guarantor’s (taken as a whole) ability to duly and punctually pay or
perform the Liabilities in accordance with the terms hereof, (d) the value of
the Collateral, or Agent’s Liens on the Collateral or the priority of any such
Lien or (e) the practical realization of the benefits of Agent’s and each
Lender’s rights and remedies under this Guaranty and the Other Documents.

b. the execution, delivery and performance by Guarantors of this Guaranty are
within the power of each Guarantor and have been duly authorized by all
necessary actions on the part of each Guarantor;

c. this Guaranty has been duly executed and delivered by each Guarantor and
constitutes a legal, valid and binding obligation of each Guarantor, enforceable
against each Guarantor in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally;

d. the execution, delivery and performance of this Guaranty do not (i) violate
any provisions of law or any order of any court or other agency of government
(each, a “Requirement of Law”), (ii) contravene any provision of any Guarantor’s
organizational documents or any material contract or agreement to which such
Guarantor is a party or by which such Guarantor or such Guarantor’s assets are
bound (each, a “Contractual Obligation”) or (iii) result in the creation or
imposition of any lien, charge or encumbrance of any nature upon any property,
asset or revenue of any Guarantor except pursuant to or as set forth in the Loan
Documents;

 

7



--------------------------------------------------------------------------------

e. all consents, approvals, orders and authorizations of, and registrations,
declarations and filings with, any governmental agency or authority or other
person or entity (including, without limitation, the shareholders or partners of
any entity), if any, which are required to be obtained in connection with the
execution and delivery of this Guaranty or the performance of each Guarantor’s
obligations hereunder have been obtained, and each is in full force and effect;

f. Each Guarantor has paid all taxes and other charges imposed by any
governmental agency or authority due and payable by such Guarantor other than
those which are being Properly Contested;

g. No Guarantor is in violation of any Applicable Law or contractual obligation
to the best of such Guarantor’s knowledge;

h. No Guarantor is an investment company (as defined in the Investment Company
Act of 1940) nor is any Guarantor controlled by an investment company;

i. no litigation, investigation or proceeding of any governmental authority or
agency is pending or, to the knowledge of Guarantors, threatened against any
Guarantor which, if adversely determined, could have or could reasonably be
expected to have a Material Adverse Effect; and

j. Each Guarantor hereby confirms, adopts and makes, as to itself, as if set out
in full herein, all of the other representations and warranties not expressly
included in this Guaranty that are set forth in the Credit Agreement and that
relate or apply to such Guarantor, and shall be deemed to have made all such
representations and warranties as to itself in this Guaranty as if set out in
full herein.

15. Guarantor Financial Information. Each Guarantor will provide Agent in
writing such financial and other information with respect to its assets and
liabilities as Agent shall reasonably request from time to time, in form and
substance satisfactory to Agent.

16. Binding Upon Successors. This Guaranty shall be binding upon Guarantors and
their respective successors and assigns and shall inure to the benefit of Agent
and its successors and assigns. All references herein to a “Borrower” shall be
deemed to include its successors and assigns, and all references herein to a
“Guarantor” shall be deemed to include Guarantors and their respective
successors and assigns.

In addition and notwithstanding anything to the contrary contained in this
Guaranty or in any other document, instrument or agreement between or among any
of Agent, any Borrower, any Guarantor or any third party, the obligations of
Guarantors with respect to the Liabilities shall be joint and several with any
other person or entity that now or hereafter executes a guaranty of any of the
Liabilities separate from this Guaranty.

17. Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be either personally delivered, faxed to the fax numbers
provided herein or sent

 

8



--------------------------------------------------------------------------------

by United States certified or registered mail, return receipt requested,
addressed to Guarantor or Agent at their respective stated below, or at such
other address as either party hereafter notices the other party as herein
provided. Notices shall be effective at the times and in the manner set forth in
Section 16.6 of the Credit Agreement.

Agent’s Address for Notices:

 

  If to Agent:   PNC Bank, National Association   2100 Ross Avenue, Suite 1850  
Dallas, Texas 75201   Attention:   Relationship Manager (Flotek)   Telephone:  
(214) 871-1256   Facsimile:   (214) 871-2015 and to:       PNC Bank, National
Association   Two Tower Center Blvd.   East Brunswick, New Jersey 08816  
Attention:   Josephine Griffin   Telephone:   (732) 220-4388   Facsimile:  
(732) 220-4394 with a copy to:       PNC Bank, National Association   PNC Agency
Services   Agent Firstside Center   500 First Avenue, 4th Floor   Pittsburgh,
Pennsylvania 15219   Attention:   Lisa Pierce   Telephone:   (412) 762-6442  
Facsimile:   (412) 762-8672 with an additional copy to:       Patton Boggs LLP  
2000 McKinney Avenue, Suite 1700   Dallas, Texas 75201   Attention:   Michelle
W. Suarez   Telephone:   (214) 758-1500   Facsimile:   (214) 758-1550

Guarantor’s Address for Notices:

 

  c/o Flotek Industries, Inc.   2930 W. Sam Houston Parkway North, Suite 300

 

9



--------------------------------------------------------------------------------

  Houston, Texas 77043   Attention:   Jesse (Jempy) Neyman   Telephone:  
713-849-9911   Facsimile:   713-896-4511   Email:   jneyman@flotekind.com with a
copy to:       Doherty & Doherty LLP   1717 St. James Place, Suite 520  
Houston, Texas 77056   Attention:   Casey Doherty   Telephone:   (713) 572-1000
  Facsimile:   (713) 572-1001   Email:   casey@doherty-law.com

18. GOVERNING LAW; ADDITIONAL WAIVERS. THIS GUARANTY SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLIED TO CONTRACTS
TO BE PERFORMED WHOLLY WITHIN THE STATE OF TEXAS, WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES OR OTHER RULE OF LAW THAT WOULD CAUSE THE APPLICATION OF THE LAW
OF ANY JURISDICTION OTHER THAN THE LAWS OF THE STATE OF TEXAS. ANY JUDICIAL
PROCEEDING BROUGHT BY OR AGAINST ANY GUARANTOR WITH RESPECT TO ANY OF THE
LIABILITIES, THIS GUARANTY OR ANY RELATED AGREEMENT MAY BE BROUGHT IN THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS OR ANY STATE COURT IN
DALLAS COUNTY, TEXAS, UNITED STATES OF AMERICA, AND, BY EXECUTION AND DELIVERY
OF THIS GUARANTY, EACH GUARANTOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH THIS GUARANTY. NOTHING HEREIN SHALL AFFECT THE RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF
AGENT TO BRING PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER
JURISDICTION. EACH GUARANTOR WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF
ANY ACTION INSTITUTED HEREUNDER AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK
OF JURISDICTION OR VENUE OR BASED UPON FORUM NON CONVENIENS. GUARANTOR WAIVES
THE RIGHT TO REMOVE ANY JUDICIAL PROCEEDING BROUGHT AGAINST SUCH GUARANTOR IN
ANY STATE COURT TO ANY FEDERAL COURT. ANY JUDICIAL PROCEEDING BY GUARANTOR
AGAINST AGENT INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER OR CLAIM IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY RELATED
AGREEMENT, SHALL BE BROUGHT ONLY IN A FEDERAL OR STATE COURT LOCATED IN THE
COUNTY OF DALLAS, STATE OF TEXAS.

 

10



--------------------------------------------------------------------------------

Nothing herein shall affect or impair Agent’s right to serve legal process in
any manner permitted by law or Agent’s right to bring any action or proceeding
against any Guarantor or its property in the courts of any other jurisdiction.
Wherever possible each provision of this Guaranty shall be interpreted as to be
effective and valid under applicable law, but if any provision of this Guaranty
shall be prohibited by or invalid under such law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Guaranty.

EACH GUARANTOR ACKNOWLEDGES THAT IT HAS EITHER OBTAINED THE ADVICE OF COUNSEL OR
HAS HAD THE OPPORTUNITY TO OBTAIN SUCH ADVICE IN CONNECTION WITH THE TERMS AND
PROVISIONS OF THIS GUARANTY AND THE LOAN DOCUMENTS. GUARANTOR FURTHER
ACKNOWLEDGES THAT BY EXECUTING THIS GUARANTY, IT IS WAIVING CERTAIN RIGHTS AS
OTHERWISE SET FORTH HEREIN TO WHICH GUARANTOR MAY OTHERWISE BE ENTITLED BY LAW.

THIS GUARANTY CONTAINS THE COMPLETE UNDERSTANDING OF THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREIN. GUARANTOR ACKNOWLEDGES THAT IT IS NOT
RELYING UPON ANY STATEMENTS OR REPRESENTATIONS OF AGENT OR ANY LENDER NOT
CONTAINED IN THIS GUARANTY AND THAT SUCH STATEMENTS OR REPRESENTATIONS, IF ANY,
ARE OF NO FORCE OR EFFECT AND ARE FULLY SUPERSEDED BY THIS GUARANTY.

This Guaranty supersedes all prior agreements and understandings, if any,
relating to the subject matter hereof. Any promises, representations, warranties
or guarantees not herein contained and hereinafter made shall have no force and
effect in writing, signed by Guarantor’s officers. Neither this Guaranty nor any
portion or provisions hereof may be changed, modified, amended, waived,
supplemented, discharged, cancelled or terminated orally or by any course of
dealing, or in any manner other than by an agreement in writing, signed by the
party to be charged. Each Guarantor acknowledges that it has been advised by
counsel in connection with the execution of this Guaranty and the Loan Documents
and is not relying upon oral representations or statements inconsistent with the
terms and provisions of this Guaranty. This Guaranty may only be modified by a
writing executed by Guarantors and Agent.

19. ENTIRE UNDERSTANDING. THIS GUARANTY CONTAINS THE ENTIRE UNDERSTANDING
BETWEEN GUARANTORS AND AGENT AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES AND SUPERSEDES ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS, IF ANY, RELATING TO THE SUBJECT MATTER
HEREOF. THERE ARE NO UNWRITTEN AGREEMENTS AMONG THE PARTIES HERETO. ANY
PROMISES, REPRESENTATIONS, WARRANTIES, OR GUARANTEES NOT HEREIN CONTAINED AND
HEREINAFTER MADE SHALL HAVE NO FORCE AND EFFECT UNLESS IN WRITING, SIGNED BY
GUARANTORS AND AGENT’S RESPECTIVE OFFICERS. NEITHER THIS GUARANTY NOR ANY
PORTION OR PROVISIONS HEREOF MAY BE CHANGED, MODIFIED, AMENDED, WAIVED,
SUPPLEMENTED,

 

11



--------------------------------------------------------------------------------

DISCHARGED, CANCELLED, OR TERMINATED ORALLY OR BY ANY COURSE OF DEALING, OR IN
ANY MANNER OTHER THAN BY AN AGREEMENT IN WRITING, SIGNED BY THE PARTY TO BE
CHARGED. GUARANTOR ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL IN
CONNECTION WITH THE EXECUTION OF THIS GUARANTY AND THE LOAN DOCUMENTS AND IS NOT
RELYING UPON ORAL REPRESENTATIONS OR STATEMENTS INCONSISTENT WITH THE TERMS AND
PROVISIONS OF THIS GUARANTY. EACH GUARANTOR FURTHER ACKNOWLEDGES THAT BY
EXECUTING THIS GUARANTY, IT IS WAIVING CERTAIN RIGHTS AS OTHERWISE SET FORTH
HEREIN TO WHICH GUARANTOR MAY OTHERWISE BE ENTITLED AT LAW.

20. Severability; Captions; Counterparts; Facsimile Signature. If any provision
of this Guaranty is adjudicated to be invalid under applicable laws or
regulations, such provision shall be inapplicable to the extent of such
invalidity without affecting the validity or enforceability of the remainder of
this Guaranty which shall be given effect so far as possible. The captions in
this Guaranty are intended for convenience and reference only and shall not
affect the meaning or interpretation of this Guaranty. This Guaranty may be
executed in one or more counterparts (which taken together, as applicable, shall
constitute one and the same instrument) and by facsimile transmission or other
electronic means, which signatures shall be considered original executed
counterparts. Each party to this Guaranty agrees that it will be bound by its
own facsimile signature and that it accepts the facsimile signature of each
other party.

21. WAIVER OF JURY TRIAL. EACH PARTY TO THIS GUARANTY HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING HEREUNDER OR
IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH
RESPECT HERETO OR THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. EACH
PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS GUARANTY MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS
TO TRIAL BY JURY.

22. Survival. It is the express intention and agreement of the parties hereto
that all covenants, representations, warranties, and waivers and indemnities
made by Guarantor herein shall survive the execution, delivery, and termination
of this Guaranty until all Obligations are performed in full and indefeasibly
paid in full in cash and the Loan Documents are terminated.

[Remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed as of
the date first written above.

 

GUARANTOR FLOTEK PAYMASTER, INC. By:  

/s/    Jesse E. Neyman

Name:  

Jesse E. Neyman

Title:  

CFO

PADKO INTERNATIONAL INCORPORATED By:  

/s/    Jesse E. Neyman

Name:  

Jesse E. Neyman

Title:  

CFO

PETROVALVE, INC. By:  

/s/    Jesse E. Neyman

Name:  

Jesse E. Neyman

Title:  

CFO

FLOTEK INTERNATIONAL, INC. By:  

/s/    Jesse E. Neyman

Name:  

Jesse E. Neyman

Title:  

CFO

[SIGNATURE PAGE TO GUARANTY]